Citation Nr: 1733893	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  15-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1954 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his tinnitus is a result of in-service noise exposure.  He states that prior to his military service and after his discharge from active duty, he had no significant exposure to loud noise.  The Veteran reports that although he was an automotive supply clerk, he was exposed to loud noises while stationed in Anchorage, Alaska, where he took part in mandatory maneuvers and exercises in which he fired numerous types of small arms and weaponry.  These exercises took place every three months, and were conducted without protective ear gear.  He asserts that his tinnitus began during these exercises, and that he experienced whizzing, humming, and ringing in his ears that was noticeable and bothersome.  See May 2013 Notice of Disagreement and May 2015 VA Form 9. 

Service connection may be established for a disability resulting from injury or disease incurred during or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Regarding element one, current disability, the Veteran has a current diagnosis of tinnitus.  He reports tinnitus in his lay submissions and to a VA examiner.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

As to elements two and three of service connection, in-service incurrence of the injury and nexus, the Veteran's service treatment records are silent for tinnitus complaints.  However, the Board finds that the Veteran's reports of noise exposure are consistent with the circumstances of his service, and he has competently and credibly reported that he experienced whizzing, humming and ringing in his ears during service, which has progressed to constant ringing post-service, due to the mandatory maneuvers and exercises in which he participated in during service.  38 U.S.C.A. § 1154(a).  The Board therefore finds his assertions that tinnitus was first incurred in service and has been present continuously since service credible.  Thus, elements two and three of service connection are established.
The Board recognizes that the March 2013 VA audiologist rendered a negative nexus opinion regarding tinnitus.  However, the VA examiner relied on the absence of documented tinnitus in service as the rationale for his opinion.  Notably, he failed to address whether the Veteran's exposure to acoustic trauma in service caused his current tinnitus, and did not consider the Veteran's lay statements as to an onset of tinnitus in-service, and its continuity since that time.  Accordingly, the Board assigns this negative opinion no probative value.  

In sum, the most probative lay evidence of record reflects that the Veteran has tinnitus that was incurred in service.  Thus, service connection is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding service connection for bilateral hearing loss, the March 2013 VA audiologist concluded that the Veteran's military noise exposure did not cause his bilateral hearing loss.  As his sole rationale, the examiner explained that the Veteran's job as an automotive supply clerk did not likely expose him to moderate to loud excess noise exposure on a regular basis, making the likelihood of cochlear hair cell damage during service unlikely.  Critically, the examiner did not address the possibility of delayed-onset hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, an addendum opinion is needed, which also considers conceded in-service acoustic trauma.  Updated VA treatment records should also be secured.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records.

2.  Then return the claims file to the March 2013 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to service, to include as a result of conceded acoustic trauma sustained therein.  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.  

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


